Citation Nr: 1718461	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A Travel Board hearing was held in September 2007 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In May 2016, the Board, in its remand of that date, provided a detailed procedural history regarding this case which will not be repeated here.  It is noted, however, that the claim was remanded at that time for evidentiary development, to include obtaining additional treatment records and a VA examination to address medical questions at issue.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, another remand is necessary to obtain an adequate medical opinion regarding the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As noted in the Board's May 2016 remand, the record was inadequate to address the medical question at issue regarding the nature and etiology of the Veteran's cervical spine disorder.  In pointing out that additional examination was necessary, the Board noted that while the Veteran underwent additional VA examination performed on a contract basis in September 2015, the examiner did not provide a medical opinion, which was requested as part of the examination process.  Moreover, the examiner stated that the Veteran's diagnosis was degenerative arthritis of the spine.  However, no X-ray findings were made in connection with the examination as the examiner noted that X-rays were not clinically indicated.  The examiner did not reference prior X-rays or treatment records to provide a basis for the diagnosis of degenerative arthritis.  

An addendum was submitted to the September 2015 VA contract examination the same month.  This addendum was written by a different medical provider.  The examiner was asked to provide an opinion with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was caused or was aggravated as a result of his active service or is otherwise related thereto.  The examiner indicated that medical opinion was properly negative for any direct cause or aggravation.  This opinion did not address the finding using the standard set and put forth from the AOJ.  Further, he stated that Dr. D.W.E.'s 2004 note in a treatment role was noted "consistent" but in terms of this examiner for compensation and pension purposes, the 20 year gap was felt to be too large for a positive nexus.  This statement, again, did not address the standard (at least as likely as not) set forth and requested by the VA examiner to address when providing an opinion in this claim.  In setting forth this rationale, the Board noted in its May 2016 remand that the examiner had impermissibly elevated the VA standard in determining the outcome to this case.  The correct standard in this case was not whether there was a positive nexus, but whether the evidence for and against the claim was more or less equally balanced (i.e., "at least as likely as not") or favored a positive nexus.  This medical opinion was ambiguous, and, thus, did not contain sufficient detail, and was found to be inadequate.  

In the May 2016 remand, the Board directed that additional attempt be made to obtain the private records of Dr. D.W.E.  Review of the record reflects that such an attempt was made in August 2016.  The Veteran was sent a duty to assist letter (VA FORM 21-4192A) asking that he provide VA with names and contact information of private doctors, to include Dr. D.W.E., for treatment of a cervical spine disorder.  The Veteran did not respond to the letter.  As to this remand directive, the Board finds that there has been substantial compliance with the terms as requested.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Nevertheless, as this claim must again be remanded, the Board will again afford the Veteran the opportunity to submit the requested information.

As to the Board's second directive for additional examination of the Veteran with opinion as to the nature and etiology of his cervical spine disorder, the directive has not been accomplished.  Specifically, the Board directed that another opinion be obtained and that the examiner express an opinion as to the nature and etiology of any currently diagnosed cervical spine disorder.  No such examination was scheduled.  The RO noted in the subsequently issued October 2016 supplemental statement of the case (SSOC) that as there had been no response from the Veteran regarding obtaining the private records as reported above, there was no evidence for the VA examiner to render an opinion.  The Board finds such a statement to be in error.  Under the circumstances of this case, additional medical opinion is necessary to adequately address whether it is at least as likely as not that the Veteran's cervical spine disorder was caused or aggravated as a result of active service.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the May 2016 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriately signed release of information from the Veteran, the AOJ should seek to obtain all medical records regarding the treatment of the Veteran's cervical spine from Dr. D.W.E. and associate those records with the claims folder.  The Veteran should provide the AOJ with Dr. D.W.E.'s address and if the records are not able to be obtained, or if any other search is futile, the Veteran's VBMS record should be so documented.

2.  Following completion of the above, the AOJ should arrange for the Veteran to be scheduled for another VA examination to determine the nature and etiology of any currently diagnosed cervical spine disorder.  All indicated studies should be performed. After examination and review of the VBMS claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disorder(s) was(were) of service onset or otherwise related thereto.  

The claims file must be made available to the examiner for review of pertinent documents therein and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner should address in the report Dr. D.W.E.'s June 2004 medical statement indicating that treatment he provided the Veteran since 1987 was consistent with being caused by a car accident in 1966.  The examiner should also address the Veteran's September 2007 Travel Board hearing testimony, indicating neck pain continually since service injury; June 1969 service treatment records Report of Medical History which indicated complaints of whiplash injury to the neck; and a January 2007 statement from an airman buddy who served with the Veteran and was aware of the Veteran's motor vehicle accident and was also stationed with him after the accident at another base.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

